PER CURIAM.
Our careful considerations and analyses of the several petitions, the records briefs and arguments of counsel in these consolidated cases sustain the view that the findings of the Commission are supported by competent substantial evidence and that in entering its orders Respondent Commission met the essential requirements of law.
Accordingly the several petitions for writ of certiorari herein are
Denied.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, DEKLE and OVERTON, JJ., concur.
McCAIN, J., dissents with opinion.